DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11/4/2020. The submission follows the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 20170305418, hereinafter Bae) in view of Chun et al. (US 20140032015, hereinafter Chun).  

Regarding Claim 1, Bae discloses an electronic device for assisting driving of a vehicle, the electronic device comprising: 
one or more sensors ([0047], FIG. 2, sensing unit 125); a memory storing one or more instructions ([0047], FIG. 2, memory 130); and a processor configured to execute the one or more instructions stored in the memory ([0047], FIG. 2, controller 170), wherein the processor is configured to, by executing the one or more instructions: 

dynamically adjust a sensing sensitivity of at least one sensor related to a driving-assistance operation, from among the one or more sensors ([0042], FIG.2, vehicle assistance apparatus 200 sets a plurality of blind stop detection (BSD), individually changes the plurality of BSD zones on the basis of vehicle information); and 
control the driving-assistance operation of the vehicle by using the at least one sensor related to the driving-assistance operation ([0043], FIG.2, the vehicle assistance apparatus sets risk levels respectively corresponding to the plurality of BSD zones and outputs an alarm corresponding to the risk level of the BSD zone in which the object is located when an object is sensed in at least one of the plurality BSD zones)
Bae does not explicitly disclose determine a current driving state of the vehicle by using the one or more sensors during the driving of the vehicle.
Chun teaches from the same field of endeavor determine a current driving state of the vehicle by using the one or more sensors during the driving of the vehicle ([0041],  analyze a driving pattern of each vehicle in each vehicle group based on the collected information and model an abnormal driving pattern of vehicle group based on the analysis result; [0058], FIG. 3, vehicle assistance managed or controlled through sensing changes in driving contexts of surrounding vehicle:  a data collection (sensing) procedure (S301), a pattern modeling procedure (S304), a spot designation procedure (S305), a target vehicle searching procedure (S306), and an assistance and control procedure (S307)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of current driving state as taught by Chun ([0041) into the vehicle assistance system of Bae in order to provide systems  for managing and controlling  a vehicle in motion based on changes in driving context of surrounding vehicles and driving situations flexibly (Chun, [0007]) and enables defining the identified vehicle as a target vehicle to manage or control, and providing the safe driving information and velocity matching information to the target vehicle in real time for safe driving or collision avoidance.
Regarding Claim 2, Bae in view of Chun discloses the electronic device of claim 1.	Bae in view of Chun further discloses wherein the processor is configured to, by executing the one or more instructions, determine, based on the determined current driving state, a sensing sensitivity value of the at least one sensor related to the driving-(Bae: [0042], FIG.2, vehicle assistance apparatus 200 sets a plurality of blind stop detection (BSD), individually changes the plurality of BSD zones on the basis of vehicle information); by using a trained model trained by using an artificial intelligence algorithm (Chun: [0050], FIG.2, pattern generating module 241 and pattern update module 242 to generate at least one abnormal driving pattern model and improves the accuracy of an abnormal driving pattern model through learning).
Regarding Claim 3, Bae in view of Chun discloses the electronic device of claim 1.	Bae in view of Chun further discloses wherein the processor is configured to, by executing the one or more instructions, adjust, based on the determined current driving state, a measurement range of the at least one sensor related to the driving-assistance operation ([0167], FIG. 3, determining the traveling time of the vehicle 100 as daytime when the current time is before a first reference time and determine the traveling time as night when the current time is after a second reference time; [0168], reducing the BSD zone when the traveling time is daytime and extending the BSD zone when the traveling time is night).
Regarding Claim 4, Bae in view of Chun discloses the electronic device of claim 1.	Bae in view of Chun further discloses wherein the processor is configured to, by executing the one or more instructions, adjust, based on a risk of the determined current driving state, the sensing sensitivity of the at least one sensor ([0166], acquiring information indicating whether the vehicle travels at night or in the daytime, road information the vehicle travels and traffic information indicating whether traffic around the vehicle smooth or congested;  [0178], determine whether traffic around the vehicle 100 is smooth or congested on the basis of traffic information).
Regarding Claim 5, Bae in view of Chun discloses the electronic device of claim 1.	Bae in view of Chun further discloses wherein the processor is configured to, by executing the one or more instructions: determine a current external situation of the vehicle by using the one or more sensors during the driving of the vehicle; and dynamically adjust, based on the determined current external situation, a sensing sensitivity of the at least one sensor related to the driving-assistance operation, from among the one or more sensors ([0165], acquire at least one of traveling time information, road information and traffic situation information and change the predetermined BSD zone on the basis of the acquired information; [0160], advance alarm output time by enlarging the BSD zone such that the driver can rapidly recognize a dangerous situation).
Regarding Claim 6, Bae in view of Chun discloses the electronic device of claim 5.	Bae in view of Chun further discloses wherein the current external situation of the vehicle comprises at least one of a road condition in which the vehicle is driven or a weather condition around the vehicle ([0171], determine whether the road on which the vehicle travels is one of an expressway, a bottleneck, a ramp, a curve, a mountain road and a construction section on the basis of the road information)
Regarding Claim 7, Bae in view of Chun discloses the electronic device of claim 5.	Bae in view of Chun further discloses comprising: a communicator, wherein the processor is configured to, by executing the one or more instructions, receive the current external situation of the vehicle from an external server through the communicator  ([0179], the road traffic information may be received from a specific server providing  road traffic information, through the communication unit 220 when the traffic information is road traffic information).
Regarding Claims 10-14, Method claims 10-14 of using the corresponding apparatus claimed in claims 1-5 that and  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 15, Computer readable media claim 15 of using the corresponding method claimed in claim 10 that and  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 20170305418, hereinafter Bae) in view of Chun et al. (US 20140032015, hereinafter Chun) and Bae et al. (US 20180194365, hereinafter Bae-365)

Regarding Claim 8, Bae in view of Chun discloses the electronic device of claim 1.	Bae in view of Chun further discloses wherein the processor is configured to, by ([0111], [0112]], determines whether the position at which the object is sensed is a BSD zone on the basis of the object sensing signal and outputs a signal corresponding to an alarm when the position at which the object is sensed is a BSD zone  which is a specific range in which attention of the driver needed during driving).
However, Bae in view of Chun further does not explicitly discloses dynamically adjust, based on the determined current state of the driver, the sensing sensitivity of the at least one sensor related to the driving-assistance operation, from among the one or more sensors.
Bae-365 teaches from the same field of endeavor dynamically adjust, based on the determined current state of the driver, the sensing sensitivity of the at least one sensor related to the driving-assistance operation, from among the one or more sensors ([0164], the controller 170 may perform control of the ADAS 200 according to the drowsiness of the driver prior to control of the ADAS 200).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of determined current state of the driver as taught by Bae-365 ([0213) into the vehicle assistance system of Bae & Chun  in order to provide  vehicle driving assistance system in stages or to 
Regarding Claim 9, Bae in view of Chun and  Bae-365  discloses the electronic device of claim 8.	Bae-365 further discloses the state of the driver comprises at least one of a drowsy state or a driving control state of the driver driving the vehicle ([0213], FIG. 8, the processor of the internal camera 122c or the controller 170 determine that the driver's condition is drowsiness if  nodding of the head 810 is detected as a result of tracking).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of determined current state of the driver as taught by Bae-365 ([0213) into the vehicle assistance system of Bae & Chun  in order to provide  vehicle driving assistance system in stages or to selectively control a plurality of vehicle driving assistance functions according to the selected driver type and the sensed driver's condition (Bae-365, [0008])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487